DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 12-17 directed to a method non-elected without traverse.  Accordingly, Claims 12-17 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is amended to recite:
A display panel, comprising:
a first flexible substrate;
a thin-film transistor disposed on a side of the first flexible substrate;
a binding region disposed at a surface of the first flexible substrate away from the thin- film transistor and at a back side of the display panel;
a conductive section disposed in the binding region and electrically connected to the thin- film transistor;
a metal wiring layer including a first power-supply line between the first flexible substrate and the thin-film transistor, and
a second power-supply lines, disposed in a same layer as a first electrode of the thin- film transistor,
wherein:
a width of the first power-supply line is larger than a width of the second power-supply line, and 
in a direction perpendicular to a plane of the first flexible substrate, the binding region at the back side of the display panel overlaps a display region for picture display at a front side of the display panel.

Claim 2 is amended to recite:
The display panel according to claim 1, wherein
the first power-supply line is electrically connected tothe first electrode of the thin-film transistor; and
the first power-supply line is further electrically connected to the conductive section in the binding region at the back side of the display panel.


Allowable Subject Matter
Claims 1-4, 6-11 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a display panel, comprising:
a first flexible substrate;
a thin-film transistor disposed on a side of the first flexible substrate;
a binding region disposed at a surface of the first flexible substrate away from the thin- film transistor and at a back side of the display panel;
a conductive section disposed in the binding region and electrically connected to the thin- film transistor;
a metal wiring layer including a first power-supply line between the first flexible substrate and the thin-film transistor, and
a second power-supply lines, disposed in a same layer as a first electrode of the thin-film transistor,
wherein:
a width of the first power-supply line is larger than a width of the second power-supply line, and 
in a direction perpendicular to a plane of the first flexible substrate, the binding region at the back side of the display panel overlaps a display region for picture display at a front side of the display panel.

Previous rejections were in view of US PG Pub 2016/0300853 (“Yamazaki”) and US PG Pub 2019/0259822 (“Jeon”). Together, the references suggest various embodiments for thin-film transistors for flexible substrate and conductive circuitry associated with the TFTs. However, the references do not disclose, or suggest, a width of each first power-supply line of the at least one first power-supply line be larger than a width of each second power-supply line of the plurality of second power-supply lines. It is not apparent from the references of record that the width of the first power-supply line need be wider than that of the second power-supply line. While multiple lines are obvious for an interconnect structure, and these lines can have differing sizes based on conductivity and/or mechanical strength, Applicant notes that setting the first line wider than the second allows for a prevention of coupling between the dense power-supply lines. It is not apparent that the devices of Yamazaki and Jeon would require such a change or benefit from it. 
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-4,6-11 and 20-22 depend on Claim 1 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/Primary Examiner, Art Unit 2818